
	

113 HR 5776 IH: Tenant Income Verification Relief Act of 2014
U.S. House of Representatives
2014-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5776
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2014
			Mr. Perlmutter (for himself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To allow reviews of certain families’ incomes every 3 years for purposes of determining eligibility
			 for certain Federal assisted housing programs.
	
	
		1.Short titleThis Act may be cited as the Tenant Income Verification Relief Act of 2014.
		2.Reviews of family incomes
			(a)In generalThe second sentence of paragraph (1) of section 3(a) of the United States Housing Act of 1937 (42
			 U.S.C. 1437a(a)(1)) is amended by inserting before the period at the end
			 the following: ; except that, in the case of any family with a fixed income, as defined by the Secretary, after
			 the initial review of the family’s income, the public housing agency or
			 owner shall not be required to conduct a review of the family’s income for
			 any year for which such family certifies, in accordance with such
			 requirements as the Secretary shall establish, which shall include
			 policies to adjust for inflation-based income changes, that 90 percent or
			 more of the income of the family consists of fixed income, and that the
			 sources of such income have not changed since the previous year, except
			 that the public housing agency or owner shall conduct a review of each
			 such family’s income not less than once every 3 years.
			(b)Housing choice voucher programSubparagraph (A) of section 8(o)(5) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(5)(A)) is amended by striking not less than annually and inserting as required by section 3(a)(1) of this Act.
			
